DETAILED ACTION
The most recent listing of claims filed on 01/05/2022 will replace all prior versions and listings of claims in the application. Claims 10-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as cited in independent claims 10.

Dandekar (US 20180307405 A1) teaches a method and apparatus for a vehicle user interface. The vehicle user interface has a display and includes a gesture pad having a plurality of available input gestures and a steering wheel having a joystick that can be used to modify the display according to input received from the joystick and gesture pad. 

Ogisu et al (US 20170161009 A1) teaches a HUD for displaying front display information formed as a virtual image on a line of sight of a passenger, a lower display information formed as a lower virtual image below the front virtual image, and an upper display information formed as an upper virtual image above the front virtual image.

Bae et al (US 20170069240 A1) teaches a multi-image display device including a first display panel and a second display panel where the displays are arranged such that a first image displayed by the first display is reflected in the second display so that a second image is superimposed on the first image.

The features “determining a shift of content, based on the extension direction of the operator control action, between the front display plane and the virtual display plane”, “generating a control signal which describes the determined data set and a transfer of the determined data set to a selected display device of the first display device and the second display device”, and “transferring the generated control signal to the selected display device, thereby shifting the content between the front display plane and the virtual display plane” when taken in the context of claim 10 as a whole, were not uncovered in the prior art teachings.

Claims 16 and 18 recite a device and a motor vehicle respectively with substantially the same limitations as claim 10 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant much be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668